Exhibit 10(c)(1)(H)



      SEVENTH AMENDMENT TO EQUIPMENT LEASE

        SEVENTH AMENDMENT, dated as of June 17, 2003 (the “Sixth Amendment”), to
Equipment Lease dated July 18, 1991 (the “Equipment Lease”) between PRC Leasing,
Inc., a corporation organized and existing under the laws of the Commonwealth of
Puerto Rico (herein called “Lessor”), and TII Network Technologies, Inc., a
corporation organized and existing under the laws of the State of Delaware and
authorized to do business in Puerto Rico (herein called “Lessee”).

        WHEREAS, Lessor and Lessee entered into an Equipment Lease dated July
18,1991, as amended by a First Amendment dated as of July 18, 1992, a Second
Amendment dated as of February 25, 1993, a Restated Third Amendment dated as of
December 14, 1993, a Fourth Amendment dated as of June 27, 2000, a Fifth
Amendment dated as of July 18, 2001, and a Sixth Amendment dated as of June 5,
2002 (the “Sixth Amendment”) (as amended to date, the “Equipment Lease”); and

        WHEREAS, the term of the Equipment Lease is scheduled to expire on July
18, 2003; and

        WHEREAS, the parties wish to extend the term thereof;

        NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and agreements herein as set forth, the parties agree hereto as
follows:

    1.        Amendment to Equipment Lease.Section 2 of the Equipment Lease is
hereby deleted in its entirety and new Section 2 is hereby inserted in its
place:

  2. Lease of Equipment. For and in consideration of the covenants and
agreements hereinafter contained to be kept and performed by Lessee, Lessor has
leased and does hereby lease to Lessee the personal property known and described
in Exhibit “A” hereto, hereafter designated as “Equipment,” to have and to hold
the same unto Lessee until July 18, 2004; provided, however, that this Equipment
Lease shall be automatically renewed for additional one-year periods on each
July 18 commencing July 18, 2004 and ending on the succeeding July 17 unless
terminated at the end of any such year by either the Lessor or the Lessee on 180
days prior written notice.


    2.        Terms. All capitalized terms used, but not defined in this Seventh
Amendment, herein shall be used as defined in the Equipment Lease.

    3.        Choice of Law. This Seventh Amendment shall be deemed to have been
executed and entered into in the Commonwealth of Puerto Rico and shall be
construed, enforced and performed in accordance with the laws thereof.

    4.        Exclusion of Oral Statements. This Seventh Amendment contains all
of the agreements of the parties hereto with respect to the subject matter
hereof. No oral or other statements, proposals or other agreements with respect
to the subject matter hereof shall be binding on either of the parties hereto.

    5.        Agreement to Continue Equipment Lease as Amended. The Equipment
Lease, as heretofore and hereby amended (including, without limitation, Exhibit
A attached to the Fourth Amendment) shall remain and continue in full force and
effect after the date hereof.

PRC Leasing, Inc.   TII Network technologies, Inc.   By: /s/ Alfred J. Roach  
     By: /s/ Timothy J. Roach       Alfred J. Roach   Timothy J. Roach 
President   President 